Cooper, J.,
delivered the opinion of the court.
After Weis & Co. had interposed a claim to the property seized under the attachment for rent sued out by Weis & G-oldstein against Bright and Connerley, the officer had no authority to sell, unless the property seized consisted of “ horses, mules, or other live-stock, or chattels which it was expensive to keep, or perishable articles.” Laws 1882, p. 139; Code 1880, §§ 1774, 2618.
*774Cotton ginned and baled is not of a class of chattels expensive to keep, or perishable in its nature, within the meaning of the law. Goodman v. Moss, 64 Miss., 303.
So far as is disclosed by this record, Weis & Goldstein were not landlords of Bright and Connerley, and they had no right to sue out the attachment for rent under which the cotton was seized.

Reversed and remanded.